672 F.Supp.2d 1371 (2010)
In re: MANSFIELD OIL COMPANY OF GAINESVILLE, INC., CONTRACT LITIGATION.
MDL No. 2131.
United States Judicial Panel on Multidistrict Litigation.
February 3, 2010.
Before JOHN G. HEYBURN II, Chairman, ROBERT L. MILLER, JR., KATHRYN H. VRATIL, DAVID R. HANSEN[*], W. ROYAL FURGESON, JR., FRANK C. DAMRELL, JR. and DAVID G. TRAGER, Judges of the Panel.

ORDER DENYING TRANSFER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel[*]: Franchisees, which own and/or operate three gas stations in North Carolina,[1] have moved, pursuant to 28 U.S.C. § 1407, to centralize this litigation in the Western District of North Carolina. This litigation currently consists of three actions pending as follows two actions in the Western District of North Carolina and an action in the Northern District of Georgia, as listed on Schedule A. Franchisor Mansfield Oil Co. of Gainsville, Inc. (Mansfield) opposes centralization *1372 and, alternatively, supports selection of the Northern District of Georgia as a transferee district.
On the basis of the papers filed and hearing session held, we are not persuaded that Section 1407 centralization would serve the convenience of the parties and witnesses or further the just and efficient conduct of this litigation at the present time. These actions, which are pending before only two judges, involve a relatively straightforward business dispute among a small number of related parties. While some factual overlap may exist in the actions regarding certain of the gas stations, movants have failed to convince us that any common factual questions presented by these actions are sufficiently complex and/or numerous to justify Section 1407 transfer at this time. We encourage the parties to employ various alternatives to transfer which may minimize the risk of duplicative discovery and/or inconsistent pretrial rulings. See, e.g., In re Eli Lilly and Co. (Cephalexin Monohydrate) Patent Litigation, 446 F.Supp. 242, 244 (J.P.M.L. 1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of the actions listed on Schedule A is denied.

SCHEDULE A
MDL No. 2131  IN RE: MANSFIELD OIL COMPANY OF GAINESVILLE, INC., CONTRACT LITIGATION.
Northern District of Georgia

Mansfield Oil Co. of Gainesville, Inc. v. WNC Solo, Inc., et al., C.A. No. 2:09-108
Western District of North Carolina

Mansfield Oil Co. of Gainesville, Inc. v. Andy P. Jordan, et al., C.A. No. 1:09-205

WNC Stores, LLC, et al. v. Mansfield Oil Co. of Gainesville, Inc., C.A. No. 2:09-33
NOTES
[*]  Judge Hansen took no part in the decision of this matter.
[1]  WNC Stores, LLC; WNC Solo, Inc.; White's Solo, LLC; Andy P. Jordan; and Deborah Dupuis. Movants refer to themselves as "the Jordan entities."